—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered May 30, 2000, convicting him of robbery in the first degree and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court improperly charged the jury on the burden of proof is unpreserved for appellate review (see CPL 470.05 [2]; People v Saez, 238 AD2d 610). In any event, the charge, when viewed in its entirety, conveyed the appropriate legal principles and, thus, did not constitute reversible error (see People v Walton, 220 AD2d 548; People v Perez, 210 AD2d 264; People v Brown, 209 AD2d 428).
The various remarks made by the prosecutor in his closing statements, which the defendant contends are improper, were either fair comment on the evidence, permissive rhetorical comment, responsive to defense counsel’s summation (see People v Ashwal, 39 NY2d 105; People v Sostre, 282 AD2d 766), not so prejudicial as to constitute reversible error in light of the prompt curative instructions given by the court, or harm*598less in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230; People v Williams, 247 AD2d 643).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, is without merit. Feuerstein, J.P., O’Brien, Adams and Cozier, JJ., concur.